
	
		II
		112th CONGRESS
		2d Session
		S. 2472
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2012
			Mr. Casey (for himself
			 and Mr. Isakson) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide for the issuance and sale of a semipostal by
		  the United States Postal Service for research and demonstration projects
		  relating to autism spectrum disorders.
	
	
		1.Short titleThis Act may be cited as the
			 Autism Spectrum Disorders Semipostal
			 Stamp Act of 2012.
		2.DefinitionIn this Act, the term
			 semipostal has the meaning given that term in section 416 of title
			 39, United States Code.
		3.Autism spectrum
			 disorders semipostal
			(a)In
			 generalIn order to
			 contribute to funding for research and new demonstration projects relating to
			 autism spectrum disorders, the United States Postal Service shall, for a 5-year
			 period beginning not later than 1 year after the date of enactment of this Act,
			 provide for the issuance and sale of a semipostal, in accordance with section
			 416 of title 39, United States Code.
			(b)ImageThe images displayed on the semipostal
			 issued under this Act shall be selected by the United States Postal Service
			 from among—
				(1)the works of artists with autism spectrum
			 disorder; or
				(2)works chosen in consultation with
			 individuals with autism spectrum disorder.
				(c)Disposition of
			 amountsOf the amounts becoming available from the sale of the
			 semipostal under this Act—
				(1)50 percent shall
			 be transferred to the National Institutes of Health for research into autism
			 spectrum disorders; and
				(2)50 percent shall
			 be transferred to the Administration on Developmental Disabilities for new
			 demonstration projects that are projects of national significance described in
			 subparagraph (A) and clauses (i), (ii), and (vi) of subparagraph (D) of section
			 161(2) of the Developmental Disabilities Assistance and Bill of Rights Act of
			 2000 (42 U.S.C. 15081(2)) designed to ensure that individuals with autism
			 spectrum disorders have the opportunity to achieve their fullest
			 potential.
				(d)Annual
			 reportFor each year in which the United States Postal Service
			 transfers amounts under subsection (c), the Secretary of Health and Human
			 Services, acting through the head of each agency of the Department of Health
			 and Human Services receiving amounts under this Act, shall submit to Congress
			 and the Comptroller General of the United States a report concerning the use of
			 such amounts that includes a description of any significant advances or
			 accomplishments during the year covered by the report that were funded, in
			 whole or in part, with such amounts.
			
